Citation Nr: 0422840	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for anxiety.  

3.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran provided testimony at a videoconfernce hearing in 
March 2004.  A transcript of the proceedings has been made a 
part of the record.  In a December 2003 statement, the 
veteran raised an additional claim of entitlement to a 
permanent and total disability rating for pension purposes.  
This matter is referred to the RO for all appropriate 
development and adjudication.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The Board notes that additional development is necessary 
prior to the completion of its appellate review.  In 
particular, addition examinations with nexus opinions are 
necessary in order to determine the current nature and extent 
of any existing back disability, right shoulder disability or 
mental disorder manifested by anxiety.  The Board observes 
that the veteran's available service medical records reflect 
treatment for back, right shoulder and anxiety while he was 
in active service.  In addition, extensive post-service 
treatment records confirm the existence of current back, 
right shoulder and mental disorders.  In view of the 
foregoing, the case is remanded to the RO for the following 
actions:  

1.  The RO should afford the veteran a VA 
spine examination in order to determine 
the current nature and etiology of any 
existing low back disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
veteran for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a low back disability 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current low back disability is causally 
related to the veteran's military 
service.  The clinical basis for the 
opinion should be set forth in detail.   

2.  The veteran should be afforded a VA 
mental disorders examination in order to 
determine the current nature and etiology 
of any existing anxiety disorder.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available for use 
in studying the case.  Based on a review 
of the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has anxiety 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current anxiety is causally related to 
the veteran's military service.  The 
clinical basis for the opinion should be 
set forth in detail.   

3.  The RO should afford the veteran a 
joints examination in order to determine 
the current nature and etiology of any 
existing right shoulder disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available for use 
in studying the case.  Based on a review 
of the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a right 
shoulder disability associated with 
injury, disease or event noted in his 
military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current right shoulder disability is 
causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.   

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




